Name: 93/360/EEC: Commission Decision of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thula L., originating in Canada
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  wood industry;  forestry;  agricultural policy;  America
 Date Published: 1993-06-19

 Avis juridique important|31993D036093/360/EEC: Commission Decision of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thula L., originating in Canada Official Journal L 148 , 19/06/1993 P. 0045 - 0046 Finnish special edition: Chapter 3 Volume 50 P. 0038 Swedish special edition: Chapter 3 Volume 50 P. 0038 COMMISSION DECISION of 28 May 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of wood of Thula L., originating in Canada(93/360/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular the third indent of Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas under the provisions of Directive 77/93/EEC, wood of Thuja L., including that which has not kept its natural round surface, originating in Canada, China, Japan, Korea, Taiwan and the United States of America may not be introduced into the Community, unless it is accompanied by the certificates prescribed in Articles 7 or 8 of the said Directive, and unless it is debarked and free from grub holes caused by the genus Monochamus (non-European) spp.; Whereas wood of Thula L., originating in Canada is currently introduced into the Community; whereas in this case, phytosanitary certificates are not generally issued in that country; Whereas the Commission has established, on the basis of the information available at present, that an officially approved and monitored programme of issuing 'certificates of debarking and grub hole control' has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a 'Certificate of Debarking and Grub Hole Control' issued under that programme; Whereas the Commission will ensure that Canada makes available all technical information necessary to assess the functioning of the Debarking and Grub Hole Control Certificate programme; Whereas this Decision should be reviewed by 1 April 1995 at the latest; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2 hereof, for a derogation from Articles 7 (2) and 12 (1) (b) of Directive 77/93/EEC, for wood of Thuja L., including wood which has not kept its natural round surface, originating in Canada. 2. The following conditions shall be satisfied: (a) compliance with the requirements laid down in Annex IV, part A, Section I, point 1.4 to the said Directive shall have been checked by graders who are trained, qualified and authorized for that purpose under a programme approved and controlled by Agriculture Canada, Plant Protection Division; (b) checks on compliance with the condition laid down under (a) shall have been undertaken at mills by industry inspectors or their agents and at ports by shipper's inspectors, both being qualified and authorized for that purpose by the said Plant Protection Division. In addition, the checking system shall enable inspectors of the said Plant Protection Division to undertake occasional pre-shipment inspections; (c) the wood shall be accompanied by a 'Certificate of Debarking and Grub Hole Control' which is standardized under the programme mentioned under (a) and conforms to the specimen given in the Annex to this Decision, and which is issued by an authorized person on behalf of mills or shippers authorized to participate in that programme by the said Plant Protection Division, and is filled in in accordance with the instructions set up under that programme, as printed on the reverse side of the specimen. If the 'Certificate of Debarking and Grub Hole Control' has been issued on behalf of a shipper, it shall be based on 'Certificates of Debarking and Grub Hole Control' supplied to him by the approved mills, and/or as a result of inspections carried out under this responsibility. Article 2 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, Member States shall notify the Commission and the other Member States of all cases where consignments introduced pursuant to this Decision do not comply with the conditions laid down under Article 1 (2) (a) and (c). Article 3 The authorization granted in Article 1 shall apply from 1 June 1993. It shall be revoked if it is established that the conditions laid down under Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. The authorization granted shall be reviewed by 1 April 1995 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO CERTIFICATE OF DEBARKING AND GRUB HOLE CONTROL CERTIFICAT D'Ã CORÃ AGE DU BOIS ET DE CONTRÃ LE DES TROUS DE VERS Exporter (Name and address) Exportateur (nom et adresse) Import entry reference RÃ ©fÃ ©rence d'entrÃ ©e aux douanes Certificate No / No de certificat Date (of / d'inspection/certification) Buyer Contract No No du contrat de l'acheteur Lot No / No du lot Consignee (Name and address) Destinataire (nom et adresse) Mill (Name and address) Scierie (nom et adresse) Mill No (agency logo / no) No de scierie (logo de l'organisme / no) Ship name / Nom du navire Country of origin / Pays d'origine CANADA Country of destination / Pays destinataire Point of loading / Lieu de chargement Port of exit / Port de dÃ ©part Port of destination / Port destinataire Description of consignment / Description du chargement This document has been issued under the programme officially approved by Agriculture Canada, Plant Protection Division, and the products covered by this document are subject to occasional pre-shipment inspection by that agency, without financial liability to it or its officers. Ce document a Ã ©tÃ © dÃ ©livrÃ © en vertu du programme officiellement approuvÃ © par la division de la protection des vÃ ©gÃ ©taux d'Agriculture Canada. Les produits indiquÃ ©s sur ce document peuvent Ã ªtre inspectÃ ©s Ã l'occasion par cet organisme avant l'expÃ ©dition sans qu'aucune responsabilitÃ © financiÃ ¨re ne soit imputÃ ©e Ã l'organisme ou Ã ses agents. This lumber has been examined by a mill inspector, shipper, or other authorized person and found to have been stripped of its bark and to be free of grub holes to conform to the best of their knowledge and belief with the import requirements of the receiving country. Ce bois dÃ ©bitÃ © a Ã ©tÃ © examinÃ © par un inspecteur de scierie, expÃ ©diteur ou autre personne autorisÃ ©e et est certifiÃ © avoir Ã ©tÃ © Ã ©corcÃ © pour se conformer, au meilleur de la connaissance de la personne susmentionnÃ ©e, aux exigences du pays importateur en ce qui concerne l'Ã ©corÃ §age et la surveillance des trous de vers du bois importÃ ©. Authorized person responsible for certification - Personne autorisÃ ©e responsable du certificat au nom de la scierie/de l'expÃ ©diteur and / et Print / En majuscules Signature date AGR 3809 (89/09) USE OF CERTIFICATE (AGR 3809) Shall only be issued by grading agencies, mills or shippers approved by Agriculture Canada. Shaded areas are for optional use of mill, agency or shipper, exporter or importing country. Exporter - for optional use of exporter. Consignee - for optional use of exporter. Import entry reference - for use by country to which document is directed. Contract No - the buyer contract number. Certificate No - refers to a number to be assigned by the authorized issuing mill/shipper/ agency. Each certificate must bear an individual number so as to clearly identify each individual certificate. This is required by Agriculture Canada. Date of inspection/certification - refers to the date on which the inspection and certification occurred. Lot No - refers to the mill lot number of the lumber. Mill - refers to the mill name or division and provides the address. This information may be pre-printed on to the certificate. Mill No (or Shipper No) - refers to an approval number assigned by Agriculture Canada to approved participants in the programme. To avoid confusion the number may correspond to mill numbers as provided by grading agencies. Only mill/shippers/agencies listed with and approved by Agriculture Canada may participate in the programme. The mill number may be pre-printed on to the certificate. It consists of two parts, a grading agency logo and a number. Ship name - for optional use of exporter. Point of loading - for optional use of exporter. Port of exit - for optional use of exporter. Port of destination - for optional use of exporter. Country of origin - Canada. Country of destination - these certificates may only be used for lumber destined for countries who have approved their use. Description of consignment - must include information on the species, marks, grades, numbers of packages, lot or bundle numbers, volume and other appropriate descriptors. If space on the form is insufficient, attach additional pages, and indicate on face of certificate, in the 'Description of consignment' block the number of supplementary pages appended. These additional pages must bear the mill number, certificate number and signature. If an aggregated consignment is based on numerous certificates, list individual certificate numbers (i.e. mill numbers, certificate numbers and dates) on the single certificate describing the aggregated consignment. The individual certificates need not accompany the goods. This single certificate constitutes a re-certification. Name and signature - the name of the person responsible for the certificate programme at the mill or for the shipper or the agency, shall print, or legibly write or type their name beside the signature block. The authorized accountable person for the mill/shipper/agency should sign the certificate. The signature indicates the lumber has been properly debarked, subjected to Monochamus grub hole control, inspected and meets the importing country's requirements. Disposition of certificate - the original certificate must be presented to the competent authorities in the importing country when the lumber is landed. Issuers must retain copies for their records and for auditing purposes by Agriculture Canada. Production / printing of certificate - approved participants must print their certificates exactly as the standard format illustrates. They may be printed electronically. The approved mill number may be pre-printed on the documents. USAGE DU CERTIFICAT (AGR 3809) Ne doit Ã ªtre Ã ©mis que par les organismes de classements, scieries ou expÃ ©diteurs approuvÃ ©s et rÃ ©pertoriÃ ©s par Agriculture Canada. Tous les espaces ombragÃ ©s sont rÃ ©servÃ ©s Ã l'usage facultatif de la scierie, de l'organisme de l'expÃ ©diteur, de l'exportateur ou du pays importateur. Exportateur - Ã l'usage facultatif de l'exportateur. Destinataire - Ã l'usage facultatif de l'exportateur. RÃ ©fÃ ©rence d'entrÃ ©e aux douanes - Ã l'usage facultatif du pays de destination du certificat. NumÃ ©ro du contrat - NumÃ ©ro du contrat de l'acheteur. NumÃ ©ro du certificat - Se rÃ ©fÃ ¨re Ã un numÃ ©ro devant Ã ªtre assignÃ © par la scierie ou l'expÃ ©diteur approuvÃ ©. Chaque certificat doit avoir un numÃ ©ro individuel qui l'identifie. C'est une exigence d'Agriculture Canada. Date d'inspection/certification - Date Ã laquelle l'inspection et la certification du bois sciÃ © ont eu lieu. NumÃ ©ro du lot - NumÃ ©ro du lot du bois dÃ ©bitÃ © assignÃ © par la scierie. Scierie - Le nom de la scierie ou de la division, y compris l'adresse. Ces renseignements peuvent Ã ªtre imprimÃ ©s Ã l'avance sur le certificat. NumÃ ©ro de la scierie (ou numÃ ©ro de l'expÃ ©diteur) - NumÃ ©ro d'approbation assignÃ © par Agriculture Canada aux participants au programme. Afin d'Ã ©viter toute confusion, le numÃ ©ro peut correspondre au numÃ ©ro de scierie assignÃ © par les organismes de classement. Seuls les scieries et les expÃ ©diteurs rÃ ©pertoriÃ ©s et approuvÃ ©s par Agriculture Canada peuvent participer au programme. Le numÃ ©ro de scierie peut Ã ªtre imprimÃ © Ã l'avance sur le certificat. Il est composÃ © de deux parties, le logo de l'organisme et un chiffre. Nom du navire - Ã l'usage facultatif de l'exportateur. Lieu de chargement - Ã l'usage facultatif de l'exportateur. Port de dÃ ©part - Ã l'usage facultatif de l'exportateur. Port destinataire - Ã l'usage facultatif de l'exportateur. Pays d'origine - Canada. Pays destinataire - Ces certificats ne peuvent Ã ªtre utilisÃ ©s que pour le bois dÃ ©bitÃ © destinÃ © aux pays qui ont approuvÃ © leur usage. Description du chargement - Doit inclure les renseignements au sujet des espÃ ¨ces, marques, catÃ ©gories, nombre de paquets, numÃ ©ros de lot, volume et autres descriptions appropriÃ ©es. Si l'espace sur la formule n'est pas suffisant, ajouter des pages supplÃ ©mentaires et indiquer sur le certificat dans la case « Description du chargement » le nombre de pages que vous avez ajoutÃ ©es. Ces derniÃ ¨res doivent porter le numÃ ©ro de la scierie, le numÃ ©ro du certificat et la signature autorisÃ ©e. Si le chargement est constituÃ © de plusieurs chargements accompagnÃ ©s de certificats individuels, inscrire les numÃ ©ros des certificats (c.-Ã -d. les numÃ ©ros de la scierie et les numÃ ©ros des certificats et dates) sur le certificat qui dÃ ©crit l'ensemble du chargement. Il n'est pas nÃ ©cessaire d'envoyer les certificats individuels, car cela constituerait une deuxiÃ ¨me certification. Nom et signature - La personne responsable du programme de certificat Ã la scierie ou le reprÃ ©sentant de l'expÃ ©diteur ou l'organisme de classement doit imprimer, Ã ©crire lisiblement ou dactylographier son nom Ã cÃ ´tÃ © de la case rÃ ©servÃ ©e Ã la signature. Elle doit Ã ©galement signer le certificat, Ã titre de personne autorisÃ ©e au nom de la scierie ou de l'expÃ ©diteur. La signature indique que le bois a Ã ©tÃ © Ã ©corcÃ © convenablement, que les trous de vers de Monochamus ont Ã ©tÃ © contrÃ ´lÃ ©s, qu'il a Ã ©tÃ © inspectÃ © et qu'il satisfait aux exigences du pays importateur. Destination du certificat - Le certificat original doit Ã ªtre prÃ ©sentÃ © aux officiels compÃ ©tents dans le pays importateur quand le bois est dÃ ©chargÃ © dans le pays. Les Ã ©metteurs des certificats doivent eux-mÃ ªmes en garder une copie pour leurs dossiers et aux fins de vÃ ©rification par Agriculture Canada. Production et impression des certificats - Les scieries et les expÃ ©diteurs doivent assurer la reproduction exacte des certificats, Ã partir du certificat normalisÃ ©. Il est permis de les imprimer Ã ©lectroniquement. Il est Ã ©galement permis d'imprimer Ã l'avance le numÃ ©ro approuvÃ © de la scierie. AGR 3809 (89/09)